Citation Nr: 0823054	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  99-06 650A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for a right knee disability characterized as 
right total knee replacement, to include referral for an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active service from May 1960 to May 
1963.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which granted the veteran's claim 
for service connection for traumatic synovitis of the right 
knee at a disability rating of 10 percent, and denied his 
claim of service connection for a low back disorder.  The 
case was subsequently transferred to the RO in Fort Harrison, 
Montana.

In July 1999, the veteran testified at a hearing at the RO 
before a hearing officer; a copy of this transcript has been 
associated with the record.

Following a September 2001 remand to the RO for additional 
development, the Board issued a decision in October 2002 
regarding the veteran's claims.  The October 2002 Board 
decision denied the veteran's claim of service connection for 
a low back disorder, but granted a 30 percent disability 
rating for the right knee disability effective the original 
date of claim in February 1998, including intermittent 
periods of temporary total disability evaluations due to 
hospitalization.

The appellant appealed the October 2002 Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following an October 2003 Joint Motion for Partial 
Remand (Joint Motion), an October 2003 Court decision vacated 
and remanded the October 2002 Board decision.  In August 
2004, the Board remanded the case for additional development.  
It is again before the Board for further appellate review.  

Lastly, in October 2003, the veteran requested that his 
claims folder be transferred to the RO located in Muskogee, 
Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

REMAND

The veteran has contended that he has a current back 
disability that is a result of an in-service parachute 
accident or an in-service motorcycle accident.  Service 
treatment records reflect that the veteran was seen in 
October 1960 for pain in the middle of his back after lifting 
heavy material.  The examiner noted that the veteran had been 
in a motorcycle accident one week prior.  The veteran was 
instructed to return to the clinic if the pain persisted.  In 
August 1961, the veteran was in a parachute accident in which 
he landed in a tree and injured his right knee.  Service 
treatment records reflect that he was hospitalized from 
August through October for treatment of his knee.  The 
records do not reflect treatment of his back during this 
time.  In January 1962, the veteran was seen for injuries to 
his right knee and his buttocks.  His separation examination 
does not reflect diagnosis of or treatment for a back 
disorder.  

Post-service medical records reflect several work-related 
injuries, beginning in 1976, to the veteran's back, which 
resulted in several back surgeries, the first being in 1977.  

The Court, in its October 2003 Order, granted the Joint 
Remand vacating the Board's October 2002 decision because the 
VA examination that the Board used as its basis for denial of 
service connection for the veteran's back disability was 
based upon inaccurate information.  The examiner noted a 
report in his service treatment records which showed ongoing 
treatment for a back condition; however, this is not 
reflected in the record.  In addition, the veteran's right 
knee examination was not specific in terms of the loss of 
range of motion during flare-ups of his service-connected 
right knee condition.  

The Board remanded this case in August 2004, in part, to 
obtain missing medical records and provide the veteran with 
new examinations to determine the etiology of his back 
disorder and the current state of his service-connected right 
knee disability.  After receipt of additional medical 
records, the veteran was provided with an examination in 
February 2006.  The examiner concluded that the veteran's 
claimed back disorder was not incurred in nor became manifest 
during active service, nor within one year of active service, 
and that it was at least as likely as not related to a post-
service on-the-job injury.   In regard to the veteran's 
service-connected right knee disability, the examiner noted 
that there were no changes in range of motion with repetitive 
movement during the examination due to pain, weakness, 
fatigue, lack of endurance or incoordination, and that there 
were no flare-ups.  However, the examiner noted that his 
right knee disability caused marked interference with his 
normal occupation in the steel industry as a millwright.  

In an April 2008 statement, the veteran's attorney argued 
that the February 2006 VA examiner premised her conclusion 
that there was no back injury resulting from the in-service 
parachute accident on the fact that the service treatment 
records did not mention a low back injury or symptoms.  The 
representative observed that the examiner appeared to have 
rejected the contentions of the veteran and to have based her 
opinion on the medical records alone.  

The veteran has contended that he injured his back in an in-
service parachute accident and has submitted statements from 
fellow servicemen that support his contention.  These 
statements are considered lay evidence, which is defined as 
any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2) (2007).  
The veteran is offering these statements not to make a 
medical diagnosis, but to establish the occurrence of his in-
service injury.  He and his fellow servicemen are competent 
to do so.  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The appellant is seeking 
service connection for residuals of an in-service back 
injury.  The Board finds that, in order to best fulfill the 
duty to assist, the veteran should be afforded an examination 
in order to obtain an opinion as to whether it is likely that 
his current back condition is a result of the in-service 
parachute accident reported by the veteran and supported by 
the lay statements he submitted.  In addition, the examiner 
should offer an opinion as to whether the veteran's current 
back condition is related to his in-service motorcycle 
accident.  

In terms of the veteran's right knee disability, 38 C.F.R. § 
3.321(b) provides that where the disability picture is so 
exceptional or unusual that the normal provisions of the VA 
Schedule for Rating Disabilities (Rating Schedule) would not 
adequately compensate the veteran for a service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board notes that the February 2006 examiner 
noted that the veteran's service-connected right knee 
disability caused marked interference with his normal 
occupation in the steel industry as a millwright.  As such, 
the AOJ should consider referring his claim to Compensation 
and Pension Service for an extraschedular evaluation. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159 (2007).  In particular, VA 
must send the appellant a corrective 
notice, that explains the information or 
evidence needed to  substantiate 
entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
for the veteran's right knee disability.  
The veteran should be asked to furnish 
employment records verifying that he 
experiences marked interference with 
employment or that he has had frequent 
periods of hospitalization due to his 
service-connected right knee disability.  
This evidence may include records 
pertaining to lost time or sick leave 
used due to the right knee, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.  The claims file must 
include documentation that the AOJ has 
complied with VA's duties to notify and 
assist a claimant. 

2.  The AOJ should make arrangements for 
the appellant to be afforded an 
examination, by an appropriate 
specialist, to ascertain the current 
diagnosis of the appellant's back 
disability and whether the appellant's 
current back disability is etiologically 
related to his active duty service.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, the Joint 
Remand and this remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that it is reasonable that the 
appellant's current back disability is 
etiologically related to the in-service 
parachute incident described by the 
veteran; (2) whether it is at least as 
likely as not (50 percent or more 
probability) that the appellant's current 
back disability is etiologically related 
to his in-service motorcycle accident; 
(3) whether it is at least as likely as 
not (50 percent or more probability) that 
the appellant's current back disability 
is etiologically related to his post-
service work-related accidents; and (4) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
appellant had residuals of his reported 
back injury from the in-service parachute 
accident or motorcycle accident that were 
present at the time of his post-service 
work-related accident and, if so, whether 
it is at least as likely as not (50 
percent or more probability) that these 
residuals weakened the veteran's back and 
made it more susceptible to injury.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for a back 
disability.  

The RO should also consider referral to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2007) for 
the veteran's service-connected right 
knee disability.  If the case is referred 
to the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.  

If any determination remains unfavorable 
to the appellant, he and his attorney 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




